Citation Nr: 1040094	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
hand nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February1978 to June 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied compensation under 38 U.S.C.A. § 1151 for 
left hand nerve damage.  The Veteran testified at a Board hearing 
at the RO in May 2010 before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran is shown to have suffered additional disability 
in the form of nerve damage to the left hand while undergoing a 
right calcaneal exostectomy at VA in November 2006.

2.  The Veteran's additional disability is caused by an 
unforeseen event at the time of the November 2006 right calcaneal 
exostectomy by VA.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for the grant of compensation benefits under 38 U.S.C.A. 
§ 1151 for nerve damage to the left hand while undergoing a right 
calcaneal exostectomy at VA in November 2006 are met. 38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.361, 17.32 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), redefined VA's duty to 
assist a claimant in the development of a claim.  The VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  In this decision the Board grants compensation under 
38 U.S.C.A. § 1151 for left hand nerve damage, which constitutes 
a complete grant of the Veteran's claim; therefore, no discussion 
of VA's duty to notify or assist is necessary 
 
The Veteran contends, in essence, that he suffered additional 
disability of nerve damage to his left hand that was caused by 
the insertion of intravenous injection during a November 2006 
right calcaneal exostectomy.   
 
Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service connected.  A "qualifying additional 
disability" is one that is not the result of a veteran's willful 
misconduct, and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished by VA, 
and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 
 
To establish causation for a claim under 38 U.S.C.A. § 1151, the 
evidence must show that the medical treatment provided by VA 
resulted in a veteran's additional disability.  Merely showing 
that a veteran received care or treatment, and that a veteran has 
an additional disability, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

The evidence shows no complaints of pain, numbness, or tingling 
of the left hand prior to the Veteran's November 2006 surgery at 
a VA medical facility.  The record shows that attempts to start 
an intravenous injection (IV) in the Veteran's left wrist were 
unsuccessful at least two times prior to the surgery.  The 
Veteran testified during the May 2010 Board hearing that he 
experienced severe pain of the left hand with the insertion of 
the IV and then noted discomfort in the left hand immediately 
after the surgery.  The evidence shows that within one week of 
the surgery he reported pain and tingling in his left hand where 
the IV had been located.  

In May 2010 upon reviewing the Veteran's records and oral 
history, a VA examiner opined that it is likely the Veteran's 
symptoms and injury were the result of the IV being inserted into 
his left wrist.  Given the complaints of pain almost immediately 
after the Veteran's surgery as well as the nexus opinion provided 
in May 2010, the Board finds that the Veteran's additional 
disability was caused by VA hospital care.  Specifically, the 
left hand nerve damage was due to the insertion of an IV prior to 
the November 2006 right calcaneal exostectomy.  

Although the Veteran has an additional disability that was caused 
by VA hospitalization, or medical or surgical treatment, the 
Board must then consider whether the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a). 

While there is no indication of negligence or fault, there is a 
reasonable doubt as to whether the left hand nerve damage was due 
to an unforeseen event.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, prior to the November 2006 right calcaneal 
exostectomy, the Veteran was informed of the major risks of the 
surgery, which include infection, loss of limb and/or life, and 
recurrence of symptoms, but which do not include nerve damage at 
the site of the IV.  At no point in the treatment records does 
the evidence show that nerve damage was a reasonably foreseeable 
risk of the insertion of an IV.  In the operative report, the VA 
surgeon noted that the Veteran was aware of all possible risks 
and complications including loss of limb, loss of neurovascular 
status, and even death.  The VA surgeon at no point noted any 
risk of nerve damage.  The Board acknowledges that not only is 
nerve damage not listed as a risk in any documented statement, 
but also a signature consent is not of record as required by 
38 C.F.R. § 17.32 for any procedure requiring the anesthesia.  
Therefore, informed consent was not accomplished in accordance 
with 38 C.F.R. § 17.32, and the Board weighs that lack of 
compliance in the determination below.

While the medical evidence of record noted several risks of the 
2006 procedure that did not indicate nerve damage at the site of 
the IV placement was a foreseeable risk, the evidence also 
provides no specific details as to whether the nerve damage was 
unforeseen.  While there is no competent opinion of record as to 
whether nerve damage at the site of the IV is a foreseeable 
event, the Board finds that is of record, which includes the 
informed consent reflecting foreseeable risks, is sufficient to 
place in relative equipoise the question of whether and 
unforeseen event occurred at the time of the November 2006 right 
calcaneal 


exostectomy to cause the additional disability of left hand nerve 
damage.  Resolving reasonable doubt in the Veteran's favor on 
this question, the Board finds that the criteria for compensation 
under 38 U.S.C.A. § 1151 for additional disability of left hand 
nerve damage is warranted.   


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability 
of left hand nerve damage is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


